DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 November 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eldridge et al., USPN 5,787,169.
With regard to claim 1 Eldridge discloses a method, executed by a device that encrypts an electronic data (claim 2), the method including receiving, by the device, multiple passwords associated with multiple users (column 2 lines 22-38), each 
With regard to claim 8, Eldridge discloses the method of claim 1, as outlined above, and further discloses controlling the system with a graphical user interface (column 3 lines 51-61) and that the passwords are entered by the users (column 5 lines 26-28).
With regard to claims 2 and 9, Eldridge discloses the method of claim 1, as outlined above, and further discloses receiving inputs representing the multiple passwords entered by the multiple users (column 5 lines 26-28).
With regard to claims 3 and 10, Eldridge discloses the method of claim 1, as outlined above, and further discloses prompting for the multiple passwords entered by the multiple users (column 2 lines 39-41).
With regard to claims 4 and 11, Eldridge discloses the method of claim 1, as outlined above, and further discloses providing the multiple passwords and the 
With regard to claims 7 and 14, Eldridge discloses the method of claim 1, as outlined above, and further discloses storing the vault key (column 6 lines 25-35).
With regard to claim 15, Eldridge discloses the method of claim 1, as outlined above, and further discloses storing the encrypted version of the electronic data (column 4 lines 9-17).
With regard to claims 5 and 12, Eldridge discloses the method of claim 1, as outlined above, and further discloses receiving an output selection to output a physical version of the stored vault key (column 3 lines 31-38).
With regard to claims 6 and 13, Eldridge discloses the method of claim 1, as outlined above, and further discloses receiving an output selection to output a physical version of the encrypted version of the stored electronic data (column 3 lines 31-38). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge in view of Momchilov et al., USPN 2016/0191499.
With regard to claims 16-18, Eldridge discloses the method of claim 1, as outlined above, but does not disclose that the password list also include biometric inputs. Momchilov discloses a password generated vault key (0065) similar to that of Eldridge, and further discloses using biometric information along with the password of the user (0064). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the password and biometric data combination of Momchilov in the method of Eldridge for the motivation of improved user authentication and verification.
With regard to claim 19, Eldridge in view of Momchilov discloses the method of claim 1, as outlined above, and Eldridge further discloses using the method for decryption (column 2 lines 38-50).
With regard to claim 20, Eldridge in view of Momchilov discloses the method of claim 1, as outlined above, and Eldridge further discloses the need to allow users to change passwords (column 2 lines 7-20). Eldridge does not disclose a detailed method of updating the passwords, but does discuss adding users by generating a rederived version of the encryption key by inputting only the recreated identity credentials to the key derivation function, prompting via the graphical user interface to input new identity (column 8 lines 18-26),  and encrypting the rederived version of the encryption key using only the recreated identity credentials as inputs to the key derivation function in lieu of executing the decryption operation and decrypting the encrypted version. .
Response to Arguments
Applicant's arguments filed 3 November 2021 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that Eldridge requires a salt value, the examiner points out claim 2 of Eldridge, as references above. Claim 2 discloses the encryption method without a salt value. As can further be seen from claim 7 of Eldridge, the salt value was not necessary, but rather an added possibility to the method of Eldridge.
With regard to applicant’s argument that Eldridge does not disclose selective data encryption, the examiner points out that the claims do not include this limitation.
Cited References
Bacha et al., USPN 2004/0034769, is cited by the examiner as a reference the discloses generating a password to access a vault key (0104), but is not seen as reading on the instant claims for at least the reason of lacking requiring a minimum number for the encryption. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434